 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 15
 
54
 
International Brotherhood 
o
f Teamsters,
 
Local 
25 
and
 
Denise Avallon
.  
Case 
0
1

CB

0
10882
 
March 1
, 201
2
 
DECISION AND 
ORDER
 
B
Y 
M
EMBERS
 
H
AYES
,
 
G
RIFFIN
,
 
AND
 
B
LOCK
 
On June 7, 2010,
 
Administrative Law Judge Mark D. 
Rubin issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, and the Acting 
General Counsel filed an answering brief and a brief in 

1
 
The National Labor Relati
ons Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 

2
 
and conclusions,
3
 
 
and t
o adopt the recommended Order as modified and set 
forth in full below.
4
 
                                        
                  
 
1
 
The Acting General Counsel also filed limited exceptions and a 
supporting brief, requesting that interest on the backpay award in this 
case be compound
ed on a quarterly basis. These exceptions are moot in 

Kentucky River Medical Center
, 356 
NLRB 
6
 
(2010), enf. denied on other grounds sub nom. 
Jackson Hosp
i-
tal Corp. v. NLRB
, 647 F.3d 1137 (D.C. Cir. 2011). See fn. 4 below. 
 
There were no exceptions to allegations dismissed by the judge.
 
2
 
In his summary of the testimony of Transportation Coordinator 
Kevin Kelleher, the judge found that Pat Friel was among those whom 
Kelleher had referred for employment, although Friel did no
t appear on 
the casual referral list that Kelleher used.  In response to the Respon
d-

that list.  This inadvertent error does not affect our finding of violations 
by the Respondent.
 
3
 
W
e agree with the judge that the Respondent violated Sec. 
8(b)(1)(A) and (2) by refusing to refer Charging Party Denise Avallon 
from its casual referral list for work with employers contracting with 
the Respondent for drivers.  Consistent with the analytica
l framework 
set forth in 
Stagehands Referral Service, LLC,
 
347 NLRB 1167, 1170 
(2006), enfd. 315 Fed.Appx. 318 (2d
 
Cir. 2009), and cases cited there, 
the Acting General Counsel established a presumptive violation by 
showing that the Respondent failed to re
fer Avallon, a qualified, elig
i-
ble driver
-
candidate.  The Respondent did not rebut this presumption.  
Specifically, the Respondent failed to substantiate the performance 

Absent such proof,
 
we find that the Respondent did not establish that 
refusing to refer Avallon for driving jobs was necessary to the effective 
performance of its function of representing its constituency.
 
We do not rely on 
Stage Employees IATSE Local 720 (AVW Audio 
Visual)
, 352 NLRB 29 (2008), a two
-
Member decision cited in the 

New Process Steel, LP v. 
NLRB
, 130 S.Ct 2635 (2010).  We do, however, rely on the cases cited 
in 
AVW Audio Visual
, 
above 
at 32
,
 

remedial 
discussion in the present case.
 
4
 
In accordance with our decision in 
Kentucky River Medical Center
, 

any other monetary awards shall be paid with interest compounded on a 
daily basis
.
 

posting of the notice in accord with 
J. Picini Flooring
,
 
356 NLRB 
11
 
(2010).  For the reasons stated in his dissenting opinion in 
J. Picini
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, International Brotherhood of Teamsters, 
Local 25, Charlestown, Massachusetts, its officers, 
agents, and representat
ives, shall 
 
1. Cease and desist from
 
(a) Operating an exclusive hiring hall without using 
objective criteria in referring applicants for employment. 
 
(b) Departing from its written rules governing the r
e-
ferral of applicants.
 
(c) Failing to keep adequate r
ecords of its referral sy
s-
tem. 
 
(d) Failing and refusing to refer applicants for e
m-
ployment for arbitrary, invidious, or capricious reasons. 
 
(e) In any like or related manner restraining or coer
c-
ing employees in the exercise of rights guaranteed them 
by S
ection 7 of the Act. 
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Operate its exclusive hiring hall by using objective 
criteria when making referrals.
 
(b) Maintain records of the operation of its referral 
sy
s-
tem sufficient to establish that the referral system is b
e-

rules.
 
(c) Make Denise Avallon whole for any loss of ear
n-
ings and other benefits suffered as a result of its unlawful 
failure and refusal 
to refer her for employment, in the 

decision, as modified above. 
 
(d) Consider Denise Avallon for employment referrals 
based on objective criteria and standards, and in accor
d-
ance with its written rules
. 
 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for
 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, 
timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
 
(f) Within 14 days after service by t
he Region, post at 
its Charlestown, Massachusetts office, hiring hall, or 
other relevant facility, copies of the attached notice 
                                        
                                        
            
 
Flooring
, Member Hayes would not require electron
ic distribution of 
the notice.
 

n-

found. We shall also substitute a new notice that reflects those changes.
 
 TEAMSTERS 
LOCAL 
25
 
55
 

5
  
Copies of the notice, on forms 
provided by the Regional Director for Region 1, after 
being signed by the R

a-
tive, shall be posted by the Respondent immediately u
p-
on receipt and maintained for 60 consecutive days in 
conspicuous places including all places where notices to 
members are customarily posted.  In addition to physical 
po
sting of paper notices, notices shall be distributed ele
c-
tronically, such as by email, posting on an intranet or an 
internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its members by 
such means. Reasonable steps sh
all be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-
spondent has ceased operating the hiring hall involved in 
these procee
dings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-
rent and former members whose names appeared on the 

u-
ary 2008. 
 
(g) Within 14 days after service by th
e Region, deliver 
to the Regional Director for Region 1 signed copies of 
the notice in sufficient number for posting by the Parties 
to Contract, if willing, in all places where notices to e
m-
ployees are customarily posted at their facilities within 
the area
 
served by the Respondent. 
 
(h) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps the Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
M
EMBERS
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
 
FEDERAL LA
W GIVES YOU THE RIGH
T TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf
 
with your employer
 
Act together with other employees for your benefit 
and protection
 
                                        
                  
 
5
 
If this Order is enfo
rced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
Nation

 
Choose not to engage in any of these protected a
c-
tivities.
 
 
W
E 
WILL NOT
 
operate our exclusive hiring hall without 
using objective criteria in referring applicants for e
m-
ployment.
 
W
E WILL NOT
 
depart from our written rules governing 
the referral of applicants.
 
W
E WILL NOT
 
fail to keep adequate records of our r
e-
ferral sy
stem.
 
W
E WILL NOT
 
fail and refuse to refer you for emplo
y-
ment for arbitrary, invidious, or capricious reasons.
 
W
E WILL NOT
 
in any like or related manner restrain or 
coerce you in the exercise of rights guaranteed you by 
Section 7 of the Act.
 
W
E WILL 
operat
e our exclusive hiring hall by using o
b-
jective criteria when making referrals.
 
W
E WILL
 
maintain records of the operation of our r
e-
ferral system sufficient to establish that the referral sy
s-
tem is being operated in accordance with our written 
rules.
 
W
E WILL
 
make Denise Avallon whole for any loss of 
earnings and other benefits suffered as a result of our 
unlawful failure and refusal to refer her for employment, 
with interest.
 
W
E WILL
 
consider Denise Avallon for employment r
e-
ferrals based on objective criteria
 
and standards, and in 
accordance with our written rules.
 
 
I
NTERNATIONAL 
B
ROTHERHOOD OF 
T
EAM
-
STERS
,
 
L
OCAL
 
25
 
 
Joe Griffin, Esq
.
 
and
 
Karen E. Hickey, Esq.,
 
for the General 
Counsel.
 
Michael A. Feinberg, Esq. 
and
 
Renee J. Bushey, Esq., 
for the 
Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ARK 
D.
 
R
UBIN
, Administrative Law Judge.  This case was 
tried in Boston, Massachusetts, on January 26, 27, and 28, 
2010, based on a charge and an amended charge filed by De
n-
ise Avallon (Charging Party or Avallon) on April 29,
 
2008 
(original)
,
 
and March 9, 2009 (amended)
,
 
against International 
Brotherhood of Teamsters, Local 25 (Union or Respondent).   
 
The Regional Director

s complaint and notice of hearing, 
dated July 31, 2009, alleges that in the course of operating an 
exclu
sive hiring hall, the Union violated Section 8(b)(1)(A) of 
the Act by making referrals of employees to employers without 
regard to published rules governing the referral process, dated 
December 17, 2007, and without maintaining or making avail
a-
ble to emplo
yees records regarding the operations of its referral 
system.  More specifically in this regard, the complaint alleges 
that the Union failed to consistently inform its members of 
unwritten criteria used by it for referrals, failed to refer indivi
d-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
56
 
uals from
 
the Union

s casual referral list unless they were 
known to the Union

s transportation coordinators, failed to 
maintain records of the operation of the referral system, failed 
to uniformly 

limit the work of casual drivers known to, and 
liked by, its trans
portation coordinators,

 
and failed and refused 
to refer the Charging Party for employment.
1
 
The Respondent denies that it violated the Act as alleged in 
the complaint.  More specifically, the Respondent asserts that it 
followed its referral rules, that th
e rules were reasonably calc
u-
lated to allow it to efficiently operate its hiring hall, and that the 
failure of the Charging Party to be referred to a job was a result 
either of the normal nondiscriminatory operation of the hiring 
hall or because of Avallon

s asserted poor performance and 
work
-
related incidents when she had been referred to work in 
earlier years.
 
At the trial, the parties were afforded a full opportunity to 
examine witnesses, to adduce competent, relevant, and material 
evidence, to argue the
ir positions orally, and to file posttrial 
briefs.  Based on the entire record, including my observation of 
witness demeanor, and after considering the parties

 
briefs, I 
make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
J
URISDICTION
 
The complaint pled, and the answe
r admits, that each of the 
Parties to Contract are corporations engaged in the production 
of motion pictures, and that each, in the conduct of said bus
i-
ness operations, purchased and received goods or purchased 
services within the 12
-
month period ending De
cember 31, 
2008, valued in excess of $50,000, at locations within the 
Commonwealth of Massachusetts, directly from points outside 
the Commonwealth of Massachusetts.  I find, and the Respon
d-
ent admits in its answer, that the Parties to Contract, at all mat
e-
rial times, have been engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.  
 
II
.
 
LAB
OR ORGANIZATION
 
I find, and the answer admits, that the Respondent, Intern
a-
tional Brotherhood of Teamsters, Local 25, has been at all m
a-
terial t
imes herein, a labor organization within the meaning of 
Section 2(5) of the Act.   
 
III
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 

 
 
and Procedures
 
The complaint allegations arise from the Union

s operation 
of an exclusive hiring
 
hall in respect to providing drivers for 
various entities engaged in producing motion pictures, telev
i-
sion shows, and commercials within the jurisdiction of the U
n-
ion, including all of New England, except Connecticut and 
Rhode Island.  The Union, by its p
resident, Sean O

Brien 
                                        
                  
 
1
 
During the course of the hearing, counsel for the General Counsel 
stipulated that the General Counsel did not assert or maintain that any 

related to, any hostil
ity the Union may have maintained against me
m-

p-
father, Jimmy Flynn, formerly an official of the Union.  
 
(O

Brien), and its secretary
-
treasurer, Mark Harrington, negot
i-
ates collective
-
bargaining agreements with various production 
companies, including the Parties to Contract,
2
 
generally cove
r-
ing a particular production.  
 
The Union

s rul
es controlling the referral procedure (referral 
rules) are dated December 16, 2007, and provide for both a 
regular employee list (seniority list) and a casual employee list 
(casual list).  Seniority list drivers are listed in order of senior
i-
ty, while casu
al drivers are listed in the order in which they 
were placed on the list, although it is not required that they be 
referred in that order.
3
  
As discussed infra, drivers are chosen 
from the casual list only after the seniority list has been e
x-
hausted.
 
The r
eferral rules set forth the following requirements for i
n-
clusion on either list: 

1. Submit an accurate resume for distr
i-
bution by Local 25 to potential employers.  Such resume must 
contain the applicant

s name, current residence address, tel
e-
phone/pager n
umbers, job history, criminal history, if any, a
u-
thorization for CORI checks and current certification and l
i-
censes; 2.
 
Pay Local 25

s dues or service fee each month; 3.  
Agree, in writing, to abide by the Teamsters Local 25 referral 
rules as they may be a
mended from time to time; 4.  Not be 
employed by an employer on a full
-
time and regular basis.

    
 
The referral rules state that the seniority list 

shall consist of 
all eligible and qualified individuals who have a demonstrable 
record of relying on emplo
yment [in] the motion picture and 
television production industries,

 
and mandate the following 
additional qualifications for inclusion on the seniority list: 

1. 
Possess a current commercial driver

s license (CDL); 2.  Are 
available for referral to employm
ent in the industry; 3. Have a 
current DOT medical certificate, and have passed a recent drug 
screen.

  
The rules further provide that the casual list drivers 
shall consist of all other eligible and qualified individuals who 
meet the same requirements.
4
  
H
arrington oversees the admi
n-
istration of the driver resumes and driver information on the 
casual list and the Union does not deny anyone the right to be 
placed on the casual list, nor screen applicants.
5
  
 
The referral procedure is initiated by the Union

s
 
negotiation 
of a collective
-
bargaining agreement containing an exclusive 
hiring hall provision with a production company intending to 
film a production in the Union

s geographic area of jurisdi
c-
tion.  After the contract is executed, either O

Brien or Harr
in
g-
ton appoints a transportation coordinator (TC) to handle the 
hire/referral of drivers to the production and assignment of the 
drivers to specific vehicles.
6
 
 
The TCs decide which drivers to 
                                        
                  
 
2
 
The Parties to Contract alleged in the complaint are:  New Line 
Productions/Avery
 
Pix, Inc.  (New Line); Surrogates Productions, Inc. 
(Disney); Proposal Productions, Inc. (Disney); Columbia TriStar
-
Sony 
(Columbia); Utopia Planitia Productions (Utopia); Fox2000/Fox Ente
r-
tainment Group (Fox); Edge of Darkness LLC (Edge); Donny McKay 
LLC 
(Donny); MFX USA LLC (MFX); Atlantic Film Production (A
t-
lantic); and Summit Entertainment (Summit).
 
3
 
Until the most recent list, which is alphabetized.
 
4
 

 
did not require 
possession of a CDL for inclusion on the casual list.
 
5
 
Credited testimony of Harrington.
 
6
 
The rules explicitly grant to the production company (employer) 
the ultimate right to interview and select for employment drivers from 
 TEAMSTERS 
LOCAL 
25
 
57
 
call from the lists, utilizing the seniority list first and the
n the 
casual list, if the seniority list has been exhausted.  According 
to Harrington, the Union tries to have TCs keep records on 
which drivers they call or don

t call on the casual list, but does 
not mandate that they do such.  He testified, 

We try.  So
me 
guys are more proficient with computers, so . . . we encourage 
them to do that . . . they have to have some discretion and I 
can

t oversee all that.

 
Article V of the Union

s referral rules, the 

Referral Proc
e-
dures

 

For Casual Employees,

 
vests ultima
te authority in the 
employer to decide which drivers to select from the Union

s 
casual list, as follows:  

The employer has the ultimate author
i-
ty to decide who to hire from the list and Local 25 does not 
have any right to insist that the employer hire any
 
particular 
individual.

  
Yet, the testimony of various Union TCs, detailed 
below, establishes that on virtually all occasions, the 
u
nion
-
appointed TCs make the effective decision as to which indivi
d-
uals will be called to work from the Union

s casual list.
  
Article 
V also mandates that the Union 

shall maintain written records 
concerning all aspects of its referral service.

    
 
While the TCs choose drivers from the casual list, both Ha
r-
rington and O

Brien sometimes have input on their selections.  
Thus, Ha
rrington testified that TCs sometimes consult with him 
when looking for casual list drivers qualified to drive specia
l-
ized equipment.  And O

Brien testified as to two occasions in 
which he assisted drivers in gaining employment on a movie 
production.  On o
ne occasion, he called a TC to secure e
m-
ployment for an out
-
of
-
work 
u
nion member with no health 
insurance and a severe medical condition.  On another occ
a-
sion, he called TC O

nion member who had 
been fired during an organiz
ing drive, which call resulted in the 
driver being hired on a production. 
 
Denise Avallon
 
The Charging Party, Denise Avallon, is a member of the U
n-
ion, and has been since 1992.  As such, she was employed by 
United Parcel Service until 1997.  She was first 
employed in 
the movie industry in 1997 as a production assistant on the 
movie, 

In Dreams.

7
 
 
Eventually, her stepfather, Jimmy Flynn, 
a TC for the Union on the movie, referred her to a driver

s job 
on the movie, and she was hired.  Avallon then worked, by
 
referral, as a driver on a number of movies until 2003.  She 
drove a van while working on various movies, and she po
s-
sessed a non
-
CDL driver

s license.  
 
Sometime in 2003, Avallon took a job outside the movie i
n-
dustry at a university in Rhode Island.  Ava
llon testified that at 
the time she believed she was removed from the Union

s se
n-
iority list because she failed in her attempts to obtain a co
m-
mercial driver

s license (CDL). 
 
On February 6, 2008, Avallon spoke to Harrington by tel
e-
phone about her interest
 
in returning to work driving in the 
                                        
                                        
            
 
the seniorit
y list first, and then from the casual list upon the exhaustion 
of the seniority list.  
 
7
 

was such a job available.  At the time, Flynn was a transportation coo
r-
dinator for the Union on the 
production.
 
movie industry.
8
  
During the call, Harrington told Avallon that 
she did not need to possess a CDL to work in the movies.
9
  
Subsequently, about March 6, Avallon filed a grievance or 
appeal to the Union, asserting that sh
e had provided the Union 
with her resume, as requested by Harrington, but that the Union 
has 

refused me work by not putting my name on the regular 
[seniority] employee list or the casual list.

  
 
By letter dated 3 days later, O

Brien informed Avallon that
 
the Union was in receipt of her March 6 grievance, and of her 
resume, and had placed her on the casual list at number 145.  
O

Brien also informed Avallon in the letter, that her name had 
been removed from the seniority list on June 24, 2005
,
 

by 
former Fi
eld Representative Lou DiGiampaolo,

 
that the Union 
had no record of any grievance having been filed as to this 
action, and that any grievance now filed as to such would be 
untimely.  Thus, she was not being placed on the seniority list. 
 
Avallon filed an 
appeal, dated March 19, 2008, of the U
n-
ion

s decision keeping her off the seniority list.  In her appeal, 
Avallon asserted that she had no knowledge that she had been 
removed from the seniority list in June 2005, and that she b
e-
lieved she was removed from 
the list in August 2003, because 
she failed to provide the Union with a copy of her CDL, b
e-
cause she had no CDL.  She further asserts in the letter that she 
understood possession of a CDL was no longer necessary for 
employment in the movie industry and tha
t she should be r
e-
stored to the seniority list.
10
 
In a letter from O

Brien to Avallon dated April 24, 2008, the 
Union informed her that the Union

s Executive Board met on 
April 18 to consider her appeal of being denied placement on 
the seniority list.  The 
letter continued, 

Your appeal has been 
denied.  However, as stated to you in our letter of 3/11/08, your 
name has been placed on the Casual Referral List.  The dec
i-
sion of the Executive Board is final and binding.

  
Also, in a 
phone conversation on April 
24, Harrington told Avallon that 
her appeal had been denied by Executive Board, that he didn

t 
choose who works [on the movies], but the TCs, captains, and 
production companies chose who works, and that he didn

t 
need any van drivers at that time.
11
       
 
On direct examination, counsel for the General Counsel 
asked O

Brien whether he had asked any of the TCs to refer or 
hire Avallon for a movie job.  O

Brien answered that during 
April or May, 2008, 

I . . . had a conversation with those guys.  
And . . . obv
iously one of the reasons we

re here is they didn

t 
think she was a good candidate.

  
O

Brien testified that the TCs 
complained to him about Avallon

s prior work performance in 
movies, including not being close to her van when she was 
supposed to be, 
refusing a job assignment involving driving to 
New York, smoking in her van, and stalking actor Kevin Cos
t-
ner.  Harrington testified that the Union never investigated, held 
a hearing as to, nor informed Avallon of, these allegations.  
                                        
                  
 
8
 
Harrington testified she called him, while Avallon testified to the 
opposite.  Who originated the phone call is not germane to the issues 
here.
 
9
 
As noted above, Harrington testified that possession of a CDL was 
not mandatory for inclusion on
 
the casual list.
 
10
 
Avallon admitted, during her testimony, that she had failed the 
CDL examination at least once, and maybe twice.  
 
11
 
Credited and undisputed testimony of Avallon.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
58
 
Further the Union mai
ntained no records of any of these asser
t-
ed complaints against Avallon or any written complaints about 
her work performance.
12
  
Avallon has not been referred by the 
Union to work in the movie industry, since her February 6, 
2008 conversation with Harrington
 
or her placement by the 
Union on its casual list.
 
Transportation Coordinator (TC) Witnesses
 
The bulk of the witnesses at the hearing consisted of certain 
Union TCs testifying as to how they go about selecting drivers 
from the seniority and casual lists to
 
work on a particular pr
o-
duction.  In this regard, Kevin Kelleher, James Donahue, Wi
l-
liam O

Brien III (O

Brien III), William O

Brien Senior 
(O

Brien Sr.), and Robert Carnes were called as witnesses by 
the General Counsel under Section 611(c) of the Federal
 
Rules, 
and Robert Wright by the Union, and testified as to how they 
chose drivers from the lists or otherwise.
13
  
Each of these wi
t-
nesses appears on the seniority list, and has been appointed by 
the Union as TC on various productions.  Each testified as to
 
how they went about calling drivers for particular productions 
on which they served as a TC, and all except Kelleher testified 
as to their reasons for not choosing Avallon to work on a pr
o-
duction and past experiences working with her on certain pr
o-
duction
s or, in some cases, what they had been told by others as 
to asserted work incidents involving Avallon.  Synopses of 
their respective testimony follow.
 
Kevin Kelleher
 
Kelleher has been a 
u
nion member since about 1994, is i
n-
cluded on the seniority list, and
 
was chosen by O

Brien to be 
the Union

s TC for one movie, 

Bride Wars,

 
which lasted 2 
months beginning in February 2008.  The Union also designa
t-
ed Kelleher as the TC for the television production 

Wheel of 
Fortune,

 
in 2009.  Kelleher testified that he 
assumed that n
o-
body on the seniority list would be available for the movie b
e-
cause of the volume of ongoing movie work at the time.  He 
received the casual list from the Union in February, and was 
told by O

Brien 

you just follow the list as it runs down, 
and 
you call in that order.

 
About April 1, 2008, Kelleher faxed a list of the drivers 
working on 

Bride Wars

 
to the Union, in order 

to make sure 
that everybody was a member in good standing.

  
Even though 
he was told to call in order down the list, when
 
Kelleher actua
l-
ly began to call drivers from the casual list, he began to call 
names on the second page rather than the first
14
 
because 

I did 
not believe that I would be able to start at the top because a lot 
of these people were working.  As I started to
 
call, maybe at the 
second sheet, every one I called was either working or had been 
called or scheduled to work.  So I basically just kept going until 
I found someone that was not called.

 
                                        
                  
 
12
 
Credited testimony of Harrington.  
 
13
 
The complaint pleaded, the answer 
admitted, and I find that all of 

e-
spondent within the meaning of Sec. 2(13) of the Act.
 
14
 
He also testified that as he went down the list, if he called som
e-
body who was already working, he ass
umed that everybody above on 
the list was also already working.  Further, he believed his first call was 
to no. 103 on the list, Greg Harris.  Harris apparently was already wor
k-

 
When asked by counsel for the Union what qualifications he 
was look
ing for when calling people from the casual list, Kell
e-
her testified that he would first look for a CDL 

A

 
license.  He 
testified that after li
cense type
 
he would look for experience 
driving particular types of vehicles used on the production.    
 
In addi
tion to using the four
-
page casual list, Kelleher r
e-
ferred individuals for work on 

Bride Wars

 
based on Harrin
g-
ton telling him that these individuals were in the 
u
nion hall 
looking for work or that they were 

oilmen

 
who were out of 
work.  These drivers i
ncluded Robert Sacco (no. 144 out of 152 
on the casual list), who operated a van on 

Bride Wars,

 
John 
Murphy (no. 24 on the casual list), and Douglas Burks (no. 150 
on the casual list).  As to Avallon, no. 128
15
 
on page four of the 
casual list, Kelleher ha
d no specific recollection of calling her, 
but believes he did, because he believes he called all the names 
on page four.  Kelleher testified that if he didn

t get an answer 
on his first call to a person on the casual list he immediately 
moved to the next 
name.  When Kelleher exhausted the list, he 
spoke to Harrington, who told Kelleher that there were 

oi
l-
men,

 
who had been laid off and were available for work. 
 
Kelleher also referred drivers from a list he kept of 

day 
players,

 
who were drivers who made themselves available to 
be called at the last minute to 

fill in.

16
  
Day players did not 
have a full
-
time job elsewhere, but might have other part
-
time 
work.  Kelleher referred/hired day players Bill Owerka, Jim 
Bilack, and Mark 
Cavanaugh for the 

Bride Wars

 
production, 
none of whom are contained on the casual list.  Kelleher also 
hired/referred other drivers to 

Bride Wars,

 
including the fo
l-
lowing drivers, none of whom appeared on the casual list:  
Chad White, Pat Friel, and Bi
lly Owerka.  Kelleher also r
e-
ferred/hired the following drivers who appear on the casual list:  
Frederick Donehy, Jr. (no. 132), Tom Goggin (no. 137), and 
Robert Turner (no. 131).  Sacco and White drove vans on Bride 
Wars, which require non
-
CDL 

D

 
license
s.  White alternated 
between driving a van, and driving actress Candice Bergen, one 
of the movie

s stars. 
 
James Donahue
 
Donahue, a member of the Union since the early 1970

s, and 
included on the seniority list at no.
 
13, was appointed by 
O

Brien as the TC for the movie production 

This Side of the 
Truth,

 
which lasted from about March 24 through May 14, 
2008.  He testified that his duties as TC included supplying 
drivers for the production and assigning drivers to particular 
vehicles, that h
e was familiar with the Union

s referral rules, 
and that 99 percent of the time
 
he made the hiring/referral dec
i-
sions on his own.  
 
Donahue testified that he would call drivers from the senior
i-
ty list first
 
in order of their numbers on the list, assuming s
e
n-
iority list drivers were available, then go to the casual list.  
When calling from the casual list, he looks for names that he is 
familiar with, that he has worked with in the past, and had done 
                                        
                  
 
15
 
For reasons not explained at trial,
 
Avallon also appeared as no. 
145 on p. 4 of the casual list.  Kelleher testified that at the time he made 

twice on the list.
 
16
 

 
him, rather 
than an official list kept by the Union.
 
 TEAMSTERS 
LOCAL 
25
 
59
 
a 

good job.

  
He gives preference to drivers with a CDL 

A

 
license, because an A license allows drivers to drive any veh
i-
cle on the production from tractor
-
trailers to vans, whereas a 
non
-
CDL 

C

 
or 

D

 
license would restrict drivers to driving 
vans.  Sometimes, Donahue calls other TCs to find out which 
drivers 
they are using and, hence, who wouldn

t be available 
for him to call.  
 
Donahue testified that he did not call Avallon when seeking 
drivers for productions in which he was a TC during 2008 and 
2009.  He testified that he personally knew her, that he worked
 
with her during 1997 on the movie 

In Dreams,

 
on the 1998 
movie 

Message in a Bottle,

 
and on What

s the Worst That 
Can Happen,

 
and that
,
 
based on his opinion of her behavior on 
those jobs, he did not want to work with her, 

ever again.

  
 
Specifically,
 
Donahue complained that during 

In Dreams

 
Avallon asked him what he spoke about with the film

s dire
c-
tor, when driving him.  Donahue responded to her that he only 
spoke to the director if the director spoke to him first, and ot
h-
erwise just drove.  Accord
ing to Donahue, he advised Avallon 
to do the same if she was in that position.  Donahue also co
m-
plained that during 

In Dreams

 
Avallon spent time roaming 
around rather than waiting by her van, and that other people on 
the set asked him where she was becau
se she was either not at 
her van or not answering the radio.
 
Donahue testified that while working with Avallon on 

Me
s-
sage in a Bottle

 
actor Kevin Costner

s driver, 

Mary,

 
asked 
Donahue if there was any way he could keep Avallon away 
from Costner

s trailer, and told him that Avallon 

was spending 
a lot of time around the trailer, looking in the windows and 
making everybody uncomfortable.

  
But Avallon continued to 
work on the movie.  
 
Finally, Donahue testified that while working with her on 

What

s the Worst That Can Hap

 
he was told by TC Ro
b-
ert Wright that while driving a van carrying the production

s 
wardrobe employees Avallon 

ducked

 
her head down while 
driving under an overpass, and that somebody else in the van 
had to grab the steering wh
eel.  Donahue testified that he was 
also told by Wright that on another occasion during the pro
du
c-
tion
 
Avallon drove a costume designer to a store, but failed to 
pickup the designer, forcing the designer to take a taxi back to 
the set.  Donahue was told ab
out, but witnessed neither of, th
e-
se asserted incidents.
17
 

,
 
III
 

, a member of the Union, has been working in 
the movie industry since 1991, and is no. 6 on the seniority list.  

was appointed by O

Brien as the TC for 
the movie 

Mall Cop,

 
in February 2008,
18
 
and began calling drivers to 
                                        
                  
 
17
 


of the matter asserted, but to demonstrate the basis upon which the
 
TC 
assertedly did not refer Avallon.  Based on said stipulation, and for said 

objection.  The testimony would be obvious hearsay if offered for the 
truth of the matter asserted.
 
18
 


worked continuously as a driver in movies from 1996 to 2008, when 
work on the movie sometime in mid
-
February.  Work on the 
movie continued until the end of May.
 
On 

Mall Cop,

 

followed his usual practice of 
first calling drivers from the s
eniority list, and then the casual 
list.  

testified that he prefers drivers with CDL 

A

 
or 

B

 
licenses, and then 

I look for somebody that I might 
have worked with before, and if they did a good job.

  
He fu
r-
ther explained, 

Well somebody th
at I worked with on a job, 
and I seen them driving a truck and they did a good job, there 
was no accidents and they were always on time.

   
 
O

Brien III did not retain the casual list he used after the 
completion of the movie,
19
  
but that after calling all 
the drivers 
contained on the casual list, he still needed more drivers.
20
  
He 
contacted the Union and requested the names of drivers with a 
CDL 

A

 
license, because he needed drivers to drive trailers.  
Retired 
u
nion members John Chambers, John Crehan, and 
Robert Ricciardi worked on the movie, but Crehan and Ri
c-
ciardi are not included on any of the February casual lists nor 
do their names 

 
test
i-
fied that he called Chambers, Crehan, and Ricciardi to work on 

Mall 
Cop,

 
after he called drivers from the casual list.  
 

was appointed by either Harrington or O

Brien 
in July 2008, as TC on the movie 

Edge of Darkness.

21
 
 
O

Brien
,
 
III began calling drivers from the seniority list, and 
then utilized the July 2
9 casual list, which list he did not retain 
after completion of the movie.  He also called other working 
TCs to ascertain which drivers were available.  

testified that he went through the entire casual list of 257 dri
v-
ers before calling driver
s from other locals,
22
 
and that 3 drivers 
from other locals worked on the movie, driving specialized 
vehicles which were rented from vendors.  
 
O

Brien
,
 
III testified that among drivers he hired/referred for 

Edge of Darkness

 
from the casual list, he calle
d Steve Col
e-
man to drive a non
-
CDL van because he was 

familiar with his 
work

 
from working together on 

Mall Cop,

 
called John 
McGonigle, who possessed a non
-
CDL 

D

 
license to drive a 
van because he was familiar with his 

work ethic

 
from wor
k-
ing togethe
r on 

Mall Cop,

 
called Dan Redmond, who po
s-
sessed a non
-
CDL 

C

 
or 

D

 
license to drive a van because he 
knew him from working together before, and called Chris Joh
n-
son because of his knowledge of his 

work ethic,

 
from wor
k-
ing together on 

Mall Cop.

  
Ab
out 36 drivers were 
hired/referred by 

to work on 

Edge of Darkness.

    
 
                                        
                                        
            
 

i-
ously been appointed a TC in 1995.
 
19
 

at he acquired the casual list from the 

February.  The Union published five different casual lists on various 
dates in February.
 
20
 

t basically e
x-

 
21
 

Either he or the transcript is incorrect.
 
22
 
In their brief, counsels for the General Counsel assert that 

 

s-
es, but not for the non
-

x-

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
60
 
The Union also named 

 
as TC for the movie 

Wichita,

 
which was filmed beginning about the end of A
u-
gust 2009 until the first week of December.  O

Brien, III t
est
i-
fied that he used the seniority list and then the casual list to 
hire/refer all the drivers for this movie, that he looked for CDL 
licenses when choosing drivers, that on a typical production 
day about 58 drivers were used by the production, and that h
e 
didn

t keep records of calls he made to drivers to work on the 
movie.
 
As to Avallon, 

 
III 
testified that he was acquainted 
with her, had worked as a driver on movies with her, and did 
not call her to work on movies on which he was a TC since 
January 2008, based on what he asserted was his personal 
knowledge of her prior work performance.  He testified as to 
incidents on various movies that Avallon worked on.
 

 
III 
testified that in 1997 he worked on the movie 

In 
Dreams

 
as a driver, tha
t Avallon also worked as a van driver 
on the movie, that she was called/hired by movie TC Jimmy 
Flynn, Avallon

s stepfather, and that Robert Martini was the 
Union

s captain on the movie.  

further testified that 
during the production, Martini t
old Avallon that he was assig
n-
ing her to go to New York the next day for a pickup, that A
v-
allon was upset over the assignment and left, that shortly ther
e-
after Flynn appeared on the set, that 

 
III 
then overheard 
an argument between Flynn and Martini
 
that involved swea
r-
ing, and that Flynn took Martini

s radio from him and told Ma
r-
tini that he, Flynn, was the boss and would assign who goes 
where.  O

Brien
 
III testified that he assumed another driver 
made the trip to New York because some equipment had 
to be 
picked up, and Avallon did not make the trip.
 
He further testified as to two incidents that occurred in 1998 
on the movie 

Message in a Bottle,

 
during which he and A
v-
allon worked as drivers, and O

Brien
,
 
Sr. was the TC.  Accor
d-
ing to 

 
III
, he
 
observed actor Kevin Costner playing 
catch with his son at the production

s base camp, and saw A
v-
allon walk over to the two of them and stand next to Costner.  
According to 

 
III
, Costner, thereupon, left the area, and 
walked back to his trailer wit
h his son.  

 
III 
testified 
that he then observed security guards escorting Avallon away 
from the area.  However, according to 

 
III
, Avallon 
continued to work on the production.  
 

 
III 
also testified as to other incidents during the 

Me
ssage in a Bottle

 
production.  He said he observed, from a 
distance of about 50

75 feet, Avallon back her assigned van 
into a pole in a restaurant parking lot, and then move the van to 
the back of the lot.  He also testified that he observed Avallon 
smoki
ng in her van, a violation of the rules, and burning i
n-
cense in her van.  He said he heard passengers complain about 
the incense.  
 
He also testified to working with Avallon on the 2002 movie 
production of 

What

s the Worst That Can Happen?

  
Accor
d-
ing to 
O

Brien III, a passenger in a van he was driving, told him 
that while he was a passenger in a van driven by Avallon, and 
that while driving under a bridge, Avallon ducked down and the 
passenger had to grab the steering wheel.  O

 
III said that 
the pas
senger told him he would never get in a van with A
v-
allon again.
23
  
Finally, 

testified that he doesn

t 
dislike Avallon, but considers her an unsafe driver based on 
backing her van into a pole in the restaurant parking lot, and 
riding in a van wi
th her.
24
 

,
 
Sr.
 
O

Brien, Sr. is a member of the Union, has been working in 
the movie industry since 1963, has been the shop steward of the 
Union

s movie division for about 5 years, and is no. 1 on the 
Union

s seniority list.  O

Brien Sr. was 
appointed by O

Brien 
as the TC for various movie and television productions in 2008 
and 2009.  
 
O

Brien, Sr. testified that when acting as a TC on a produ
c-
tion, he, exclusively, picks out the drivers that work on the 
project
25
 
and assigns vehicles to them, 
and that in picking dri
v-
ers he first utilizes the seniority list, starting at the top of the list 
and going down,
26
 
and then goes to the casual list.  In choosing 
from the casual list, O

Brien Sr. testified that he first looks at 
the driver

s class of license, preferring the CDL 

A

 
or 

B

 
classes to the non
-
CDL 

C

 
or 

D

 
classes, because the drivers 
with CDL licenses are permitted to drive most vehicles on the 
production, while the non
-
CDL licensees are limited to vans.  
After considering t
he class of license, O

Brien, Sr. looks to 
whether he has previously worked with the driver and, thus, is 
in a position to evaluate how well they perform their work, or 
whether another TC has informed O

Brien, Sr. about the dri
v-
er

s work on a prior project
.
27
  
 
As the TC for the movie production 

Ghosts of Girlfriends 
Past,

 
which lasted from January to May 2008, O

Brien, Sr. 
first utilized the seniority list to hire/refer drivers, and then the 
casual list dated February 11, 2008.  The Union

s 

call sheet

 
f
or the day of May 6, 2008, one of the days during the movie

s 
production, discloses a total of 29 drivers referred by the U
n-
ion, working on the production.  In answer to counsel for the 
General Counsel

s questions, O

Brien, Sr. testified that he 
knew the f
ollowing drivers named on the call sheet from prev
i-
ously working with them on other productions:  Steve 
McQuire, Dan Anderson, William Coyman, and Keith Leahy.  
O

Brien, Sr. also testified that driver Mario Sanchez, whose 
                                        
                  
 
23
 

Said testimony is 
considered not for the truth of the matter asserted, but 

 
24
 
Counsel for the General Counsel, on cross
-
examination, cha
l-


mentioned in his investigatory affidavit.  Without having the affidavit 
to review and being able to analyze the context of the questions asked 
during the course of the affidavit, I am u
nable to say that the absence of 


n-
or on the witness stand demonstrated he was unhappy with having to 
testify in 
court, he also appeared willing to entertain questions of all 
counsel, and to answer in a, generally, nonargumentative fashion that 
gave the appearance of credibility.  
 
25
 

right to interview
 
prospective drivers, they never have.
 
26
 
The names on the seniority list are in order of seniority.
 
27
 

i-

e-

 
 TEAMSTERS 
LOCAL 
25
 
61
 
name appears on call sheet, and wh
o possessed an 

A

 
license, 
did not appear on either the seniority list or the casual list and, 
hence, he obtained his name from the 

Union hall.

 
 
Following 

Ghosts of Girlfriends Past,

 
O

Brien, Sr. was a
p-
pointed in May 2008, as TC for the movie producti
on 

Surr
o-
gates,

 
which lasted until about late August or early September.  
As 

Surrogates

 
had already begun production when O

Brien 
Sr. joined the crew, O

Brien, Sr. testified that much of the hi
r-
ing already had been performed by the 

California coordin
a-
t
or.

  
When asked which casual list the 

California coordin
a-
tor

 
had used, O

Brien, Sr. testified, 

I believe he may have 
gotten one from the Local.  I don

t know.

  
O

Brien, Sr. test
i-
fied that as to drivers that he hired/referred on 

Surrogates,

 
he 
followed the same basic hiring/calling procedures he had ut
i-
lized in 

Ghosts of Girlfriends Past,

28
 
but also testified that he 
hired some other drivers put out of work by the closure of their 
employer, a trucking company.
 
Immediately following 

Surroga
tes,

 
O

Brien, Sr. was a
p-
pointed TC for 

Knowing,

 
a production which lasted about 3 
or 4 days.  O

Brien, Sr. hired/referred 
eight
 
drivers to this pr
o-
duction, all from the casual list.
29
  
Among the 
eight
 
drivers, 
Paul Moran, Michael Indelicato, Charles Cron
k,
30
 
and Keith 
Leahy had worked for O

Brien in the past on productions on 
which O

Brien, Sr. was a TC.
31
 
 
In October 2008, O

Brien, Sr. was appointed TC for the tel
e-
vision production, 

Irish War,

 
which lasted about 3 weeks.  
O

Brien, Sr. hired/referred abou
t 18 drivers for this production, 
using both the seniority and casual lists.  Neither O

Brien, Sr., 
nor the Union, kept any records of drivers called for, or referred 
to, 

Irish War.

  
O

Brien, Sr. testified that for this production 
he used the casual list
 
dated July 29, 2008.
 
In February 2009, O

Brien, Sr. was appointed TC for the r
e-
ality television production, 

The Phone.

  
Neither O

Brien, Sr. 
nor the Union kept records of which drivers O

Brien, Sr. 
hired/referred for this production.
32
 
                                        
                  
 
28
 



drivers for this movie he did not follow the procedure that he followed 
for the mov
i
e 

Ghosts of Girlfriends Past.


he transcript 

 
29
 

the casual list.  He also testified that he no longer had possession of the 
casual list he actually used, but believed 
it was the casual list dated July 
29, 2008.
 
30
 
Counsels for the General Counsel, in their brief, asserted that 


Charles Cr

 
31
 
Counsels for the General Counsel asserted, as a fact, in their brief 


n, 
III testified that all three had worked for him in the past.  He did not 
explicitly testify, however, that such was the reason he hired/referred 

testified that working with him in t
he past was one of his criteria for 
selecting drivers from the casual list to work on productions.
 
32
 


produced no such rec

e-
na asking for same.
 
In March 2009, O

B
rien, Sr. was appointed TC for the movie 
production, 

The Lake House

 
a/k/a 

Grown Ups

 
(

Grown 
Ups

), which was in production from around March 17, 2009, 
through about December 1, 2009.  O

Brien, Sr. called and hired 
drivers from both the seniority list a
nd the casual list dated 
December 23, 2008, and, at least on certain dates, as many as 
91 drivers worked on the production.  Neither O

Brien, Sr., nor 
the Union, kept a record of which drivers from the casual list 
O

Brien, Sr. actually called in his effort
s to hire drivers for the 
production, such as copies of the casual list he actually used.  
O

Brien, Sr. testified that in using the casual list to hire for 

Grown Ups,

 
he called drivers that he knew from prior jobs 
and drivers whom other TCs recommended to him.  
 
In October 2009, O

Brien, Sr. was appointed TC for the tel
e-
vision pilot production, 

The Social Network,

 
which lasted 
about 2 weeks.  O

Brien, Sr. initially h
ired about 10 drivers for 
this production, using the October 9, 2009, casual list to hire 5 
of them.  O

Brien, Sr. testified that the basis of his selection of 
the 5 drivers from the casual list was 

Cause they had probably 
worked for me on 

The Lake Hous
e

 
[

Grown Ups

].  
 
Subsequently, when more drivers were needed for 

The S
o-
cial Network,

 
O

Brien, Sr. hired certain casual list drivers on 
the basis that they had worked for him on 

Grown Ups.

  
O

Brien, Sr. testified that he hired these drivers without 
even 
referring to the casual list because he knew they had 

all the 
qualifications

 
and were 

drug tested

 
because he had just 
worked with them on 

Grown Ups,

 
and because 

The Social 
Network

 
and 

Grown Ups

 
were produced by the same co
m-
pany.   
 
Finally, 
O

Brien, Sr. testified that he did not contact Avallon 
to work on any of the productions for which he was the TC 
during 2008 or 2009.  When asked by counsel for the General 
Counsel why he never called her to work on the productions, 
O

Brien, Sr. answered, 

Cause I had some bad experiences in 
capability.

  
O

Brien, Sr. further testified that she was not 
somebody he would allow to work on any of his movies.
 
As to his experiences with Avallon, O

 
Sr. testified 
that when he was TC for 

Message in a Bottle
,

33
 
and Avallon 
was a van driver on the same movie, the movie

s producer 
complained to him that Avallon was stalking actor Kevin Cos
t-
ner.
34
 
O

 
Sr. testified that he told the producer that he 
didn

t believe 

it,

 
but then 

I called the young lady aside
 
and 
told her, and she naturally denied it to me.

  
According to 
O

 
Sr., he told Avallon, 

You got to be careful and watch 
yourself.

  
 
Also, on the same movie, O

 
Sr. testified that Avallon 

lied right to my face.

  
O

Brien testi
fied that while he was 
sitting in a restaurant, he saw Avallon 

smash into a pole,

 
in 
the parking lot, while driving a van.  According to O

Brien, Sr., 
Avallon then parked the van in the back of the parking lot, 
came into the restaurant, and never mention
ed the accident to 
O

Brien, Sr.  
 
                                        
                  
 
33
 

made.  Other witnesses testified that the movie was made in 1998.
 
34
 
Testimony admitted only to show an asserted basis for 


t-
ed.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
62
 
O

Brien, Sr. testified that the next morning, Avallon told him 
that somebody had backed into the van overnight.  When 
O

Brien, Sr. pointed out the glass from the accident in a diffe
r-
ent part of the parking lot, Avallon con
tinued to deny her a
l-
leged role in the accident.  O

Brien, Sr. testified that he did not 
require Avallon to complete an accident report, but instead 
fixed the van himself, and told Avallon to be careful with her 
driving.  According to O

Brien, Sr., he help
ed Avallon and took 
no action against her because she was a 
u
nion member, and he 
help
ed u
nion members.
 
O

Brien, Sr. also testified as to other complaints he received 
about Avallon on 

Message in a Bottle,

 
including that 

n
o-
body wanted to ride with her,

 
b
ecause she 

drives too slowly, 
she had beads hanging from inside the front windshield, [and] 
she had an incense candle burning,

 
while she was driving.  He 
testified that the complaint as to driving too slow came from 

the big star of the picture.

35
 
Finall
y, O

Brien, Sr. testified that while he was co
-
captain 
on the production 

What

s the Worst that Could Happen,

 
in 
2002, and Avallon was a van driver on the movie, the wardrobe 
supervisor complained to him that the wardrobe employees 
were not going to drive
 
with Avallon any more because she 

put her hands over her eyes and ducked,

 
while driving a 
van.
36
  
O

Brien, Sr. testified that upon the complaint he r
e-
moved Avallon from driving the minivan, and put her into a 
regular
-
size van with the production company,
 
and told Avallon 
that he wasn

t 

the judge here

 
because he didn

t see the inc
i-
dent happen, but that 

somebody

s complaining.

  
According to 
O

Brien, Sr., Avallon denied the wardrobe supervisor

s alleg
a-
tion.
 
Robert Carnes
 
Robert Carnes is, and has been for 35 years, a member of the 
Union, is no. 14 on the seniority list, and has been appointed by 
the Union as the TC for various productions since 1995, inclu
d-
ing five productions in 2008.  Carnes testified that, as a TC, 
when
 
deciding which drivers to call to work on a production he 
first calls available drivers from the seniority, and then the ca
s-
ual list.  When calling from the casual list, he gives first priority 
to drivers with an 

A

 
CDL license, regardless of the type of
 
vehicle to be driven on the production.  Once the casual list is 
exhausted of 

A

 
license drivers, Carnes looks to 

B

 
CDL 
licensed drivers, regardless of the type of vehicles involved, 
and then to non
-
CDL casual list drivers.
37
  
 
In respect to all of thes
e groups, Carnes testified that he 
gives first priority to drivers he knows from working with them 
on previous productions, because he is familiar with their work.  
However, if his opinion of their past work is negative, he 
doesn

t hire/refer them for a jo
b.  When asked by counsel for 
the General Counsel whether he would base his opinion on his 
own prior experience with the driver, Carnes answered, 

Yes.

  
Carnes testified that he keeps no records memorializing the 
names of drivers he calls from the casual 
list.  
 
                                        
                  
 
35
 
See fn. 34.
 
36
 
See fn. 34.
 
37
 
Carnes estimated that about 90

95 percent of the driving positions 
on movies require CDL licenses.   
 
In February 2008, the Union appointed Carnes as TC for the 
movie production 

The Proposal,

 
which began in February 
and lasted until June.  Carnes hired/referred about 25 drivers for 
this production, not including two drivers who came from Cal
i-
forn
ia:  Steven Dogherty, a DOT compliance officer, and M
i-
chael Ryan, the Los Angeles coordinator.  Carnes testified that 
he first called drivers from the seniority list, and then the casual 
list, but that rather than exhausting the casual list, he only 
called
 
drivers that he knew from prior jobs.  He testified, 

I 
know how they work and I call them by their ability and how 
they worked with me before.

  
He selected these drivers from 
the casual list dated February 1, 2008.  In addition to the casual 
list, Carne
s also hired/referred drivers from Teamsters Local 
251 in Providence, Rhode Island, whose names were supplied 
to him by the Union.
 
In June 2008, the Union appointed Carnes as TC for the 
movie production, 

Four Single Fathers.

  
The production

s 
call sheet 
for July 16, 2008, lists 12 drivers working on the 
production, including Carnes and Captain Kevin Kelleher.  In 
answer to questions posed by counsel for the General Counsel, 
Carnes testified in detail as to how he came to hire/refer John 
Fiddler for this p
roduction.  Carnes testified that he used the 
June 25, 2008 casual list, and chose Fiddler, no. 243 on the 
casual list.  Fiddler is the only non
-
CDL license holder listed on 
the call sheet,
38
 
and was assigned by Carnes to drive a 12
-
passenger van, which onl
y required a non
-
CDL 

C

 
or 

D

 
license.
 
Carnes testified that he called Fiddler from the casual list b
e-
cause he mistakenly
 
thought he was a friend of his
 
brother, who 
had a class 

A

 
CDL license, but that when he interviewed 
Fiddler he discovered it was a
 
different person named Fiddler, 
and that this John Fiddler did not have a tractor
-
trailer license.  
Carnes testified that he decided to hire Fiddler anyway, because 
during the interview he discovered 

how well he is around 
Boston and the area.

  

He sound
ed like a very intelligent ge
n-
tleman so we

that

s why I hired him.

 
About the beginning of August 2008, the Union appointed 
Carnes as TC on the production, 

Donny McKay,

 
which lasted 
about 3 weeks.  Carnes hired 4 drivers to work on the movie, all 
from th
e casual list dated July 29, 2008, but Carnes did not 
keep a copy of the list he actually used to call the drivers.
39
 
Carnes hired/referred driver Dan Redmond because he worked 
with Carnes on the movie 

21

 
and he liked the way Redmond 
performed his job.  C
arnes also hired driver Jeffrey Vance to 
work on 

Donny McKay,

 
and testified that he hired Vance 
because they worked together on 

Four Single Fathers,

 
and 
Carnes believed Vance had done a good job.   
 
The Union appointed Carnes as the second unit TC on t
he 
movie production of 

Edge of Darkness,

 
which lasted about 3 
weeks in the months of September and October 2008.  As TC, 
Carnes hired/referred 18 drivers to this production, including 3 
drivers from the seniority list.  Among the drivers Carnes 
hired/ref
erred from the casual list, he previously had worked 
                                        
                  
 
38
 
The production call sheet lists Fiddler as having a non
-


 
39
 

 
 TEAMSTERS 
LOCAL 
25
 
63
 
with Dana Price, who maintained a non
-
CDL 

D

 
license, on 

The Proposal.

  
 
Carnes also hired/referred casual list drivers Brian Hatch and 
Joe Fournier for 

Edge of Darkness.

  
Carnes testified that he 
hired Hatch because he worked with him on 

The Proposal

 
and liked his work, and because Hatch maintained a CDL 

B

 
license.  Carnes testified that he hired Fournier because he had 
worked with him before on a production on which 
Fournier 
drove a fuel truck, and because Fournier maintained a 
HAZMAT endorsement on his driver

s license. 
 
The Union appointed Carnes as TC for the movie production 

Hatteras.

 
 
which took place in November and December 
2008.  A call sheet dated December 
8, 2008, contains the names 
of 12 drivers, including Carnes, who worked on this movie.  
Carnes testified that he hired/referred for this production from 
the casual list Dana Price, who earlier worked with Carnes on 

The Proposal

 
and 

Edge of Darkness,

 
an
d Joseph Travers 
and Jacob Hackett because they worked with Carnes on prev
i-
ous productions, and he liked their work.  Carnes also testified 
that he called driver Ed King from the casual list to offer him a 
job, but King turned down the offer.  Carnes said 
he called 
King because he had previously worked with him.          
 
The Union appointed Carnes as TC on the movie production 

Zookeeper,

 
which began in June 2009 and ended on Nove
m-
ber 20, 2009.  Carnes testified that he mostly chose drivers for 
this movie
 
based on his prior experience working with them.  
He also testified that, 

I called drivers that were available co
m-
ing off other shows and after speaking with them, make a dec
i-
sion if I was going to use them on my show or not.

  
A call 
sheet for the movie
 
contained a list of about 40 drivers working 
at some point during the production.  
 
As to Avallon, Carnes testified that he did not call her to any 
movies on which he was TC during 2008 or 2009 because of 
his opinion of her 

as a former driver.

  
Carnes s
aid he worked 
on 

In Dreams

 
with Avallon, that he observed Martini assign 
Avallon to go to New York, and that Avallon replied, 

I

m not 
going to New York

 
and 

stormed off,

 
and that Avallon

s 
stepfather, Flynn, thereupon relieved Martini of his duties.
40
 
 
 
Carnes further testified that he worked with Avallon on the 
production 

Message in a Bottle

 
in 1998, that he observed 
security guards escort Avallon off the production

s base camp 
in the area of actor Kevin Costner

s trailer, and that he was later 
told 
by Martini that the guards asked Avallon to stay away from 
the set.
41
  
Carnes said that on the same movie he served as the 
driver for actor Paul Newman, that on one occasion Newman 
became impatient as Carnes had slowed to a speed considerably 
below the spee
d limit because of a slow
-
moving van in front of 
him which was traveling at about 20 miles per hour, that Ne
w-
man commented, 

that shouldn

t be happening,

 
that as Carnes 
was passing the slow
-
moving van, he noticed that the driver 
was Avallon, and that when
 
Carnes asked Avallon 
about the 
incident the next day
 
she told Carnes that she was tired because 
                                        
                  
 
40
 

r-
ti
ni of his duties, but that Martini told Carnes that Flynn took away his 
radio because Martini assigned Avallon to drive to New York.  
 
41
 

e-
fusal to refer Avallon, and not for the truth of the ma
tter asserted.
 
it had been a long day, and that Carnes should 

mind his own 
business.

 
Robert Wright
 
Wright is a member of the Union, has worked as a driver in 
the movie industry since about 1997, and is on the Union

s 
seniority list.  He was appointed by the Union as TC for 4 mo
v-
ies in the period 2007

2009.  Wright testified, that as TC, when 
hiring/refe
rring drivers from the casual list for a production, he 
first looks for drivers that possess a CDL 

A

 
or 

B

 
license, as 
95

97 percent of the driver positions on movies required a 
CDL license.   
 
Wright further testified that if he cannot fulfill the prod
u
c-
tion

s driver needs with CDL drivers, he considers non
-
CDL 
casual list drivers based on their 

prior work ethic and pra
c-
tice,

 
and that he measures work ethic by 

working with them 
before or maybe worked for me on a prior production.

  
He 
testified that 
he wouldn

t 

take a chance

 
on drivers he hadn

t 
worked with, and if a sufficient number of drivers that he had 
previously worked with were not available, he would seek dri
v-
er recommendations from other TCs.  He also testified that he 
would take into consi
deration prior problems a driver exper
i-
enced while working on a production, 

if they

re documented.

  
Wright kept no list of drivers that he called who were not avai
l-
able, made no notations on the casual list he used as to drivers 
whom he called, kept reco
rds as to drivers who worked on pr
o-
ductions for about a year and a half, sends certain records to the 
Union to make sure drivers are 

up to date on their dues,

 
and 
does not send weekly records to the Union as to ongoing jobs.  
 
As to Avallon, Wright testi
fied that when selecting drivers to 
work on movies, he saw Avallon

s name on the casual list, but 
did not choose her to work on a movie.  He said that he didn

t 
choose her because of his prior experience working with her, 
and what he heard from other crew 
members about Avallon.  
Wright testified as to a number of incidents and conversations 
about incidents involving Avallon, but also testified that none 
of these incidents were 

documented,

 
and that he never direc
t-
ly discussed with Avallon his asserted conc
erns over her pe
r-
formance.
 
Wright testified that during 2002 he and Avallon worked as 
drivers on the movie 

What

s the Worst that can Happen,

 
and 
that an incident occurred involving Avallon

s performance as a 
driver for the movie

s wardrobe manager
,
 
James
 
Kurland.  
According to Wright, Avallon drove Kurland to a Boston d
e-
partment store to fetch clothing for an actor who was unhappy 
with his costume, but Kurland was unable to locate Avallon 
after making the purchase, and had to hail a taxi to travel back 
to
 
the movie set, resulting in wasted time during the production.  
As a result of the incident, Flynn reassigned Wright to drive 
Kurland, and Avallon was assigned to drive Wright

s van.  
Wright testified that following the incident, he asked Avallon 
what hap
pened, and Avallon told him that she had parked on 
one side of the store and Kurland was waiting at the other side, 
and that Avallon was afraid that if she left her vehicle to find 
Kurland, she would get a parking ticket.
42
 
 
                                        
                  
 
42
 


The Respondent stipulated that it was not in for the truth of the matter 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
64
 
Wright also testified
 
that durin
g 

What

s the Worst that can 
Happen

 
Kurland told him that as he was being driven by A
v-
allon, and as they were proceeding to pass through a tunnel, 
Avallon ducked her head down, causing Kurland to have to 
grab the wheel, in fear that there would be an acci
dent.  Wright 
testified that on another occasion during the production Ku
r-
land told him that when he asked Avallon to take him to M
a-
cy

s or Filene

s, Avallon would respond by asking him, 

How 
do I get there?

  
Wright also testified that he noticed Avallon 
walking around the set and leaving her van unattended, resul
t-
ing in passengers having to wait for her return or another van.  
Finally, Wright testified that while working with Avallon on 
the movie 

 
he observed that when the vans lin
ed up to 
transp
ort crew members
 
the crew would choose vans other than 
Avallon

s.  According to Wright, the crew members 

said they 
were a little nervous driving with her for a few reasons.

 
43
 
Analysis and Conclusions
 

 
The complaint alleges the Union violated Section 8(b)1)(A) 
of the Act by making referrals of employees to employers via 
its hiring hall without regard to its published rules, and without 
maintaining 
or making available to employees records regar
d-
ing the operation of its referral system.  The complaint then 
specifies these allegations as follows:  that the Union failed to 

consistently inform its members of unwritten criteria used by 
it for referral

 
that the Union failed to refer individuals from 
the casual referral lists who are unknown to its transportation 
coordinators

; that the Union 

failed to maintain records of the 
operation of its referral system

; and that the Union 

failed to 
uniformly limi
t the work of casual drivers known to, and liked 
by, its transportation coordinators.

  
 
Regardless of the complaint pleadings, the proofs and the a
r-
guments of both parti
es in brief, and at trial, were
 
essentially 
devoted to two issues:  Whether the Union

s operation of its 
hiring hall violated the Act by, assertedly, failing to apply o
b-
jective criteria in making referrals from the casual list, and 
failing to follow its written rules; and whether the Union viola
t-
ed the Act by failing and refusing to refer D
enise Avallon to a 
driver

s job.
44
 
                                        
                                        
            
 
asserted, but only to establish 

hire/refer Avallon.  The testimony has not been considered for the truth 
of the matter asserted.
 
43
 
Testimony not admitted for the truth of the matter asserted, but to 

 
Avallon.
 
44
 
For example, this is exactly how the arguments were framed in 


records would not constitute a per se vi
olation, the record evidence as 



continues to, 


trial, articulates the basis of the complaint allegations as to failing to 
consistently inform its members of unwritten criter
ia used by the Union 
for referral, or failing to uniformly limit the work of casual drivers 
known to, and liked by, its transportation coordinators.
 
Counsels for the General Counsel argue in their brief, as to 
the Union

s operation of the hiring hall, that the Union failed to 
follow its own written referral rules, and made referrals based 
on subjective criteria.  As to
 
the Union

s written rules, counsels 
for the General Counsel point out that nothing therein addresses 
the issue of substandard job performance as a basis for nonr
e-
ferral.  As to subjective criteria, counsels for the General Cou
n-
sel maintain that the Union 
allowed the TCs 

unfettered discr
e-
tion

 
in making referrals based upon 

their personal opinions of 
the TCs, who they knew, who they previously worked with and 
were comfortable with, who other people recommended, and 
who may have been in need of work.

   
 
C
ontrariwise, the Union argues that the TCs, in fact, applied 
objective criteria in selecting members for referral from the 
casual list.  Further, citing 
Morrison
-
Knudsen Co
., 291 NLRB 
250 (1988), the Union maintains that the TCs

 
use of drivers

 
qualificat
ions, experience, and availability as a basis for choo
s-
ing candidates, even where the written rules are silent as to 
such or as to an objective basis to judge such, is permissible, 
and does not violate the Act. 
 
The Union further argues that 
where, as here
, the casual list drivers have not been otherwise 
vetted, the Union would 

undermine its own interests and abi
l-
ity to represent the drivers in the movie industry if it was r
e-
quired to uncritically refer individuals from the casual list.

  
In 
respect to Ava
llon, the Union, citing 
Stage Employees IATSE 
Local 150 (Mann Theatres)
, 268 NLRB 1292 (1984), maintains 
that 

the totality of evidence shows that Ms. Avallon was not a 
qualified or competent driver,

 
and that she did not possess a 
CDL license.   
 
The Supr
eme Court has upheld the legality of hiring hall r
e-
ferral systems, acknowledging that 

the very existence of a 
hiring hall encourages union membership,

 
but holding that 

the only encouragement or discouragement of union membe
r-
ship banned by the Act is tha
t which is 

accomplished by di
s-
crimination.

45
  
Teamsters Local 357 v. NLRB
, 365 U.S. 667, 
674

676 (1961) (quoting 
Radio Officers v. NLRB
, 347 U.S. 17, 
43 (1954)
)
.  But, since a union has such comprehensive author
i-
ty vested in it when it acts as the 
exclusive agent of users of a 
hiring hall and because the users must place such dependence 
on the union, there necessarily arises a fiduciary duty on the 
part of the union not to conduct itself in an arbitrary, invidious, 
or discriminatory manner when repr
esenting those who seek to 
be referred out for employment by it.  
Iron Workers Local 111 
(Steel Builders)
, 274 NLRB 742,
 
746 (1985).  No specific i
n-
tent to discriminate need be shown to support a finding of an 
unfair labor practice in the improper operatio
n of a hiring hall.  
Carpenters Local 25 v. NLRB,
 
769 F.2d 574, 580 (9th Cir. 
1985).    
 
Such fiduciary duty requires a union to employ objective 
standards for the referral of employees.  Operating an exclusive 
hiring hall without reference to such is viol
ative of 
Section 
8(b)(1)(A) of the Act. 
 
Laborers
 
Local 394
 
(Building Contra
c-
tors Assn
.
 
of New Jersey),
 
247 NLRB 97 fn. 2 (1980).  Allo
w-
ing union officials, such as business agents, unfettered discr
e-
tion in making referrals is a failure of the Union

s fidu
ciary 
responsibility, and a violation of the Act.  
Plumbers Local 619, 
                                        
                  
 
45
 
Stagehands Referral Service
, 347 NLRB 1167 (2006).
 
 TEAMSTERS 
LOCAL 
25
 
65
 
(Bechtel Corp.)
 
268 NLRB 766 (1984).  But the mere facts that 
the referrals lacked written documentation or that a union bus
i-
ness agent utilized his own judgment in determining the skil
ls 
and experience of job applicants as a factor in job referral are 
not sufficient, in themselves, to prove an abuse of fiduciary 
responsibility, although they may lend themselves to abuse.  
Morrison
-
Knudsen Co
.
, supra.
 
Here, the Union operates an exclusiv
e hiring hall,
46
 
and has 
vested authority to Union
-
appointed TCs to choose drivers for 
hire/referral.  While the Union maintains written rules contro
l-
ling job referral, I find, based on the testimony of the TCs, that 
they make decisions as to the hire/refer
ral of drivers in the fo
l-
lowing manner.  First, they utilize the seniority list, going down 
the list in order of seniority.  After the seniority list is exhaus
t-
ed, the TCs choose drivers from the casual list, giving first 
consideration to driver availabili
ty and drivers with 

A

 
or 

B

 
CDL licenses.  When choosing drivers from the casual list, the 
TCs take into consideration the 

work ethic

 
or work perfo
r-
mance of the drivers, but only as measured by how the drivers 
performed, in the TCs

 
estimation, based 
on the TCs actual 
experience in working with the drivers on previous jobs.
47
  
If 
the TC has never previously worked with a casual list driver, 
then the TC does not, generally, consider the driver for referral.  
In the absence of available casual list driver
s whom the TC had 
worked with previously, the TC seeks recommendations from 
other TCs who worked with drivers who may be available.
48
 
While the bulk of the TCs

 
testimony indicates that their 
choices for drivers are generally made from the lists, some of 
th
e TCs testified to occasions when nonlisted drivers were 
hired/referred for a production.  Thus, O

Brien, Sr. has hired 
some drivers who were out of work, and hired a driver from the 
u
nion hall.  Carnes has hired drivers whose names were su
p-
plied by the Un
ion.  Wright called Harrington for the names of 
out of work 

oilmen.

  
Kelleher hired/referred 

day players.

  
O

 
III, called retired drivers and drivers from other unions 
when the casual list was exhausted, but didn

t call Avallon, 
who was on the lis
t.  O

Brien, on one occasion, called O

Brien, 
Sr. as to a 
u
nion member who had been discharged during an 
organizing drive, and the driver was hired.  On another occ
a-
sion, O

Brien called a TC, and obtained a movie job for an out
-
of
-
work 
u
nion member with a 
severe medical condition, who 
lacked health insur
ance.  Kelleher hired
 

day
-
players,

 
not on 
the Union

s lists.
 
Applying the law to these facts, I conclude that the Union 
has, in fact, allowed the TCs unfettered discretion in making 
hiring decisions and, 
thus, violated Section 8(b)(1)(A) of the 
Act.  While the TCs generally take into account a driver

s past 
                                        
                  
 
46
 
The complaint so pleads and the answer so admits.  R

counsel explicitly so stated on the record.
 
47
 
While the TCs testified, generally, that they, generally, only chose 
or gave preference to drivers whom they knew from working together 
on past jobs, there was no evidence that such choices were bas
ed on 
friendship or familial relationships.
 
48
 
Findings based on the cumulative credited testimony of the TCs 
who testified, as is set forth supra.  Much of these findings were
 
test
i-
fied to by all the TCs.  Some of the TCs testified to all of these fin
d-
ings

were inaccurate.
 
work performance, nothing in the Union

s rules, written or 
otherwise, requires such.  Further, even when the TCs take such 
into account, their judgment
 
is based, almost exclusively, on 
the TC

s personal, anecdotal, experiences in the past in working 
with the driver.  There is no evidence that any of the TCs utilize 
Union or any other records, other than a driver

s self
-
submitted 
resume, to check a driver

s experience, background, or work 
performance.  Such unfettered discretion lends itself to various 
abuses, including TCs using friendship, personal or other enm
i-
ties,
49
 
familial relationships, or other arbitrary bases in reaching 
hiring decisions.  This is
 
especially true where, as here, the 
Union

s recordkeeping as to its referral process is, at best, mi
n-
imal, and contrary to its own rules.
 
In reaching said conclusion, I have taken into account the 
Board

s holding in 
Morrison
-
Knudsen Co
.
, supra, and the R
e-
spondent

s argument, in brief, to the effect that a business 
agent

s use of subjective judgment in determining an appl
i-
cant

s skills and experience does not, in itself, prove a failure of 
the Union in respect to its fiduciary obligations.  
Morrison
-
Knudsen
 
is, however, inapposite on its facts.  There, the Board 
relied on the following passage in the Judge William N. Cates

 
decision in reaching its conclusion that the union

s agent sought 
in good faith to determine the qualifications of applicants:  

Althoug
h the Union had no written rules or objective criteria 
concerning experience and qualifications of the individuals 
utilizing the referral hall, I find that the operation was not left to 
the unbridled discretion of Holloway or any other union off
i-
cial.  The
 
determination . . . was objectively considered in that a 
record was made of the individual

s qualifications as stated by 
the individual . . . in conjunction with . . . [Holloway

s] own 
assessment . . . based on questions he had asked the individual, 
and .
 
. . the referral records, which indicated whether an ind
i-
vidual had worked . . . on the waterway in the past.

  
Morrison
-
Knudsen Co
.
, supra at fn
.
 
6.         
 
In the instant case, there is no evidence that the TCs attemp
t-
ed to check the Union

s referral r
ecords as to an applicant

s 
past experience working on movie productions or that the U
n-
ion even kept such records.  Instead, the evidence demonstrated 
that the TCs relied on their own personal experience in prev
i-
ously working with applicants or sometimes a
necdotal evidence 
from other TCs.  If a casual list applicant had not previously 
worked with a particular TC, he/she likely wasn

See
 
Stage Employees IATSE Local 7 (Carole A. Miron),
 
339 
NLRB 214, 219 (2003), where the Board found a union age
nt 
to have exercised unfettered discretion, in violation of the Act, 
where he made subjective determinations as to experience, 
skills, and ability, based on 

observation or word of mouth 
from others.

  
 
Further, as found, in some circumstances a TC utilize
d crit
e-
ria other than work skills and experience in selecting applicants 
for hire/referral, including conversations with higher 
u
nion 
                                        
                  
 
49
 
For example, while counsels for the General Counsel at trial 
waived any theory as to the Union specifically retaliating against A
v-
allon because of hostility to her st

office and administration of the Union, and no evidence was introduced 

occurrence possible.  Of course, in the absence of evidence to support 
such occurre
nce here, I make no findings. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
66
 
officials as to members who needed work because of personal 
situations.
50
  
Under all of these circumstances, I conclude tha
t 
the Union violated Section 8(b)(1)(A) in the operation of its 
exclusive hiring hall by allowing its TCs unfettered discretion 
in hiring/referral decisions, by failing to maintain adequate 
records of its referral process,
51
 
and by utilizing criteria for 
hi
ring other than those set forth in and, hence, departing from 
its written rules.
52
         
 
Avallon
 
The Union argues, as to Avallon, that she was not referred 
because of her past performance problems, and that if it r
e-
ferred Avallon it would be risking its 
relationships with e
m-
ployers it has contracted with, by referring a poorly performing 
employee.  Counsels for the General Counsel, argue in their 
brief, that there have never been any formal allegations made 
against Avallon which she could defend against, 
that the reports 
of her alleged work
-
related problems are mostly hearsay with 
some TCs simply relying on stories they were told by others or, 
essentially, gossip, that the alleged problems occurred years 
ago, and that the Union maintained no records of any
 
problems 
associated with Avallon.
 
There is a rebuttable presumption that arises when a union 
interferes with an employee

s employment status for reasons 
other than the failure to pay dues, initiation fees, or other fees 
uniformly required, that the interf
erence is intended to encou
r-
age union membership.  
Operating Engineers
 
Local 18,
 
204 
NLRB 681 (1973).  A union bears the burden of establishing 
that referrals are made pursuant to a valid hiring
-
hall provision, 
or that its conduct was necessary for effecti
ve performance of 
its representational function.  
Stagehands Referral Service, 
LLC
, 347 NLRB 1167, 1170 (2006).  The law does not require 
a showing of specific intent to discriminate to support a finding 
of an unfair labor practice.  
Carpenters Local 25 v.
 
NLRB
, s
u-
pra.   
 
Inasmuch as I have found that the Union

s operation of its 
hiring hall violated the Act, said operation applied to all e
m-
ployees utilizing its services, including Avallon.  
Stage E
m-
ployees IATSE Local 7 (Carole A. Miron),
 
supra
.  
Accordingly, 
                                        
                  
 
50
 
While the record indicates that some of these referrals were made 
for reasons that could be broadly characterized as humanitarian, they 
are, nonetheless, a subjective basis for referral and without support in 




finding that a hiring hall has been unlawfully operat

Plumbers 
Local 619 (Bechtel Power Corp.), 
268 NLRB 766 (1984).
  
There, the 


needs something bad enough a
nd his family needs feeding and ever
y-

 
51
 
Failure to adequately maintain written records of the referral pr
o-
cess is not a per se violation, but where combined with allowing union 
agents unfettered discretion in hiring, may be a violation 
Laborers
 
Loca
l 394 (Building Contractors Assn. of New Jersey)
, 247 NLRB 97 
fn. 2.  
 
52
 
Here, the Union maintains written rules for referrals, but said rules 
do not mention criteria used by the TCs including a de facto rule that, 
essentially, gives priority to drivers wh
o have worked with a TC in the 
past.
 
the failure to refer Avallon violated Section 8(b)(1)(A) and (2) 
of the Act.
53
  
In this regard, the Union

s implied and stated 
arguments that there were insufficient jobs available to which 
Avallon could be referred is unpersuasive.  I found th
at drivers 
without CDL licenses were referred to jobs, and that some dri
v-
ers who were referred did not even appear on the Union

s lists.  
Further, all but one of the TCs who testified, said that they 
would not refer Avallon.
 
Beyond my finding that the Unio
n

s illegal operation of its 
hiring hall affected Avallon, I also find that the Union violated 
Section 8(b)(1)(A) and 
(
2) specifically by its failure and refusal 
to refer Avallon.  I begin here by agreeing with the Union

s 
argument that actions taken by it
 
to protect its representational 
status, 

may overcome the inference that its refusal to refer an 
individual was to encourage union membership by showing that 
the union refused to r
efer the applicant based upon a
 
history of 
misconduct.

54
 
 
The Respondent

s 
counsels

 
brief accurately 
cites 
Stage Employees IATSE Local 150 (Mann Theatres)
, s
u-
pra, for the proposition that a union

s referrals of an employee, 
under the circumstances therein, 

would jeopardize its position 
as th

 
But the 
Board, in said case, principally relied on a factor not 
present herein.  In 
Stage Employees IATSE Local 150 (Mann 
Theatres),
 
the Board found, and relied on, the fact that emplo
y-
ers who were party to the hiring hall, explicitly informed the 
union that they 
did not want the employee referred to work for 
them for performance reasons.  The Board concluded, that to do 
otherwise would jeopardize the union

s relationship with those 
and other employers.  Indeed, in differentiating a later decision, 
Stagehands Refer
ral Service
, supra at 1171, the Board referred 
to its decisions in 
Stage Employees IATSE Local 150 (Mann 
Theatres)
, supra, and 
Plasterers Local 299
 
(Wyoming Contra
c-
tors Ass
n
.
)
,
 
257 NLRB 1386 (1981)
,
 
as cases where the 

u
n-
ions

 
decisions not to refer were o
bjectively based on employer 
complaints.

 
Here, the record is devoid of employer written or other fo
r-
mal complaints about Avallon.  There is no evidence that any 
employer requested that Avallon not be referred to, or removed 
from, a production.  There is t
estimony from some of the TCs 
that were witness to some asserted incidents of Avallon

s  or 
had heard stories of her alleged misconduct, but there is no 
evidence that in any of those alleged incidents an employer 
excluded Avallon from work, requested the U
nion not to refer 
her, or formally, in writing or otherwise, complained to the 
Union.  
 
The record is, thus, devoid of evidence that any contracting 
employer ever filed any written complaint with the Union as to 
                                        
                  
 
53
 
There is no dispute that Avallon has not been referred by the U
n-
ion since March 8, 2008.  All of the TCs, except Kelleher, admitted that 
they had not called Avallon during this period.  Kelleher testified that 
he had 
no specific recollection of calling Avallon, but believed he 
called her because he went down the list name by name.  Because of 
the uncertainty of his testimony, and in view of the testimony of the 
other TCs, I make no finding as to whether or not Kelleher
 
actually 
called Avallon.  By this, I do not conclude that Keller was not a cred
i-
ble witness, but that he was uncertain as to the specific testimony in 
respect to Avallon.
 
54
 

 
 TEAMSTERS 
LOCAL 
25
 
67
 
Avallon.  The Union never put Avallon on not
ice of any co
m-
plaints against her, or informed her that the asserted reason for 
its failure/refusal to refer her was related to alleged problems 
with her job performance.  As stated by Judge Lawrence W. 
Cullen under partially analogous circumstances, in a 
decision 
adopted by the Board, 
Stage Employees IATSE Local 412 (As
o-
lo Center)
, 308 NLRB 1084, 1088 (1992), 

If the Union had 
legitimate problems with . . . past conduct on the job . . . it had 
available to it, its own internal procedures for bringing charg
es
. 
. . .  
However it did not do so, but rather treated him as having 
been charged and found guilty by imposing economic sanctions 
by refusing to refer him for employment.

  
 
Here, with no notice to Avallon, this is exactly what the U
n-
ion did.  On the one 
hand, the Union claims its TCs refused to 
refer Avallon because of her job performance.  On the other 
hand, nobody from the Union ever notified Avallon that there 
was a problem with her work, or even bothered to inform her 
that she was not being referred f
or that reason.
55
 
 
The Union, 
thus, never gave her an opportunity to contest or respond to the 
allegations.
 
More specifically as to the asserted complaints about A
v-
allon, I have no doubt that the TCs testified to the best of their 
recollections as to 
incidents they observed or as to what they 
were told by others.  Avallon was also a credible witness, di
s-
playing composure on the witness stand, answering pointed 
questions on cross
-
examination without evasion, and generally 
demonstrating the demeanor of a
 
credible, forthright witness.  
Because all of these events took place a number of years ago 
and seemed like relatively minor events at the time, the reco
l-
lections of all the witnesses are not as strong as they would be 
as to more recent events.
 
56
  
 
                                        
                  
 
55
 
Harrington testified that at the time he 

the casual list he had spoken to various TCs, including some who did 
not testify herein.  According to Harrington, he was told by the TCs 


 
according to Harrington, the TCs specific 

was supposed to be, not going to New York when she was asked to go, 

well aware of
 
the asserted reasons why Avallon was not being referred.  
Harrington was asked by counsel for the General Counsel as follows:  

and say to her we have a problem with your work perform
ance 1997
-

 
56
 
From my close observation, all of the TCs who testified displayed 
the demeanor of witnesses striving to accurately and honestly recollect 
incidents which occurred many years ago.  While some of the TCs 
grew te
sty while on the stand, in my judgment this simply reflected 
frustration from testifying over long periods of time, and from trying to 
recall events, most of which occurred many years ago.  Nevertheless, I 
note that a portion of their testimony was not bas
ed on personal obse
r-
vation, but reflected accounts relayed to them by third parties who were 
asserted witnesses to the events.  Avallon was also a generally credible 
witness, and this was displayed by her calm reaction to pointed que
s-
tions asked on cross
-
e
xamination, and her largely consistent answers 
given during a considerable amount of time spent on the witness stand.  
While she denied or otherwise explained much of the occurrences 
testified to by the TCs, I have no doubt that the TCs believed the events
 
occurred.  I observe that all of these incidents occurred some years ago, 
and that memories become hazy over such a period of time.  Part of the 
I, thu
s, conclude that it

s well
-
neigh impossible to accurately 
reconstruct the events based on the testimony herein.
57
  
I can 
conclude, however, that based on the testimonial demeanor of 
the TCs, they honestly believed the events occurred as they 
testified to.  
Nevertheless, no employer ever filed a written 
complaint against Avallon, or asked that she be dismissed from 
a job, or not referred to a job.  Further, the Union never i
n-
formed Avallon as to why she wasn

t being referred or as to the 
allegations against h
er, or sought her side of the story.
 
Indeed, much of the TC

s testimony as to work
-
related co
n-
tretemps involving Avallon, was hearsay, and explicitly admi
t-
ted as an asserted basis for not referring Avallon, but not for the 
truth of the matter asserted.   E
ven had I fully credited the TCs 
who testified as to events involving Avallon that they actually 
observed, such would not have changed the outcome herein 
because on none of these occasions did an employer formally 
or in writing complain to the Union or Ava
llon, remove A
v-
allon from a job, or request that the Union no longer refer A
v-
allon, nor did the Union inform Avallon as to, or keep records 
of the, asserted problems.
 
Under these circumstances, I conclude that the Union has not 
successfully demonstrated th
at referring Avallon would have 
jeopardized its relationships with contracting employers, b
e-
cause there simply is insufficient evidence to bear this out.
58
 
Accordingly, I find that the Union violated Section 8(b)(1)(A) 
and 2 of the Act by its refusal and fa
ilure to refer Avallon to a 
job as alleged in the complaint.  
 
Other Allegations
 
The complaint alleges as a violation of Section 8(b)(1)(A and 
(2) that the Union failed to uniformly limit the work of casual 
drivers known to, and liked by, its transportatio
n coordinators.  
While counsels for the General Counsel

s brief argues that the 
Union

s hiring hall operation violated the Act in that it utilized 
subjective criteria in choosing drivers for referral, it makes no 
mention of this specific allegation nor any
 
argument as to how 
the Act was so violated.  Inasmuch as I have already concluded 
that the Union violated the Act in the operation of its hiring hall 
and will recommend an appropriate remedy therefor, and as the 
                                        
                                        
            
 
problem here is caused because none of these events were ever recor
d-

y any of the employers i
n-
volved, or their employees.   
 
57
 
In her testimony, Avallon said she simply retrieved the wayward 
ball that Kevin Costner and his son were playing with and never stalked 
Costner, explained that she understood the New York assignment
 
to be 
a joke being played on her, which caused her stepfather, Flynn, to b
e-
come angry and, thus, the incident arose as a result of a misunderstan
d-
ing, and denied the van parking lot accident or that she ducked her head 
while driving passengers in a van.  
As noted, she was not removed from 
any of the involved productions.
 
58
 
I further note in this regard that the Union did refer driver James 
Dolan, whom Harrington had known for over 30 years, to the movie 


o-



g-
ton.  Harrington also testified th
at the Union stopped using Dolan, but 


fact, the Union has stopped calling Dolan.    
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
68
 
General Counsel does not appear to be pursu
ing this allegation 
either in proofs or argument, I shall dismiss this allegation.  In 
doing so, I note that the proclivity of TCs to give priority to 
drivers they had previously worked with, sometimes to the 
point of not even considering other drivers on 
the casual list, 
was considered as one of the bases of concluding that the Union 
violated the Act.    
 
The complaint also alleges as a violation of Section 
8(b)(1)(A
)
 
and (2) that the Union failed to refer individuals 
from the casual lists who were unknown
 
to the TCs.  Again, 
here, the brief of counsels for the General Counsel does not 
directly address this allegation, but argues that the Union

s 
hiring hall referrals were based on subjective criteria as fo
l-
lows:
 

the evidence establishes that the Responden
t, through 
the TCs, used unfettered discretion in making referrals based 
upon the personal opinions of the TCs, who they knew, who 
they previously worked with and were comfortable with, who 
other people recommended, and who may have been in need of 
work.

 
 
 
Nevertheless, the facts, as found, support this complaint all
e-
gation.  Each of the TCs testified to utilizing said criteria, 
som
e
times to the exclusion of other considerations and som
e-
times to the extent that they wouldn

t consider referring drivers 
they
 
hadn

t worked with before.  The Union argues, in its cou
n-
sels

 
brief, that since experience is an objective factor, using 
such as a criteria for referral does not violate the Act.
 
While I agree with the Union

s argument that experience is 
an objective fac
tor, the testimony of the TCs demonstrates that 
rather than simply considering experience, the TCs looked to 
whether they had previously worked with a listed driver, and 
gave preference in calling drivers to those they had worked 
with and whose work they l
iked.  There was no testimony that 
they utilized the Union

s or other records in ascertaining a dri
v-
er

s experience and deciding which drivers to initially call.  
Based on the testimony of the TCs, it would appear that even 
the most inexperienced casual li
st driver would be considered 
before a more experienced driver, if the less experienced driver 
had previously worked with the selecting TC.  Thus, to the 
extent that experience is an objective factor, weighing that e
x-
perience only as it pertains to the par
ticular TC selecting dri
v-
ers, is not.  Accordingly, I conclude here, that the Union viola
t-
ed Section 8(b)(1)(A) and (2) of the Act, as alleged.
 
The complaint further alleges that the Union failed and r
e-
fused to refer Avallon for the further reason that she
 

was 
known to, and disliked by, the transportation coordinators who 
had worked with her in the past.

  
The clear sense of this all
e-
gation is that the TCs were motivated in their decisions not to 
call Avallon for referral by their personal dislike of her. 
 
While 
there is evidence that many of the TCs who testified knew and 
had worked with Avallon, and most of the TCs testified to and 
complained of work performance incidents involving Avallon, 
there is no evidence in this record to support a finding that A
v-
a
llon was personally disliked by any of the coordinators.  A
c-
cordingly, I shall dismiss this allegation.   
 
Finally the complaint alleges that the Union violated Section 
8(b)(1)(A) and (2) by failing to 

consistently inform its me
m-
bers of unwritten criteria
 
used by it for referrals to jobs in the 
television, motion picture, and commercial industry.

  
Here, 
counsels for the General Counsel make no mention of this all
e-
gation in any arguments set forth in their brief or in said brief

s 
remedy section, nor is sa
id allegation mentioned in the concl
u-
sion section of the brief where they summarize the various 
ways in which they assert the Act was violated.  
 
Apparently, this allegation refers to the Respondent

s admi
t-
ted failure to inform Avallon as to the asserted p
erformance 
based reasons for which she was not being referred and/or the 
failure of the Union to inform hiring hall users of the TCs

 
usage of working with drivers in the past as a criterion for r
e-
ferring drivers to jobs.  Inasmuch as the General Counsel d
oes 
not appear to be pursuing this allegation, and as I am reco
m-
mending remedies both as to the operation of the hiring hall and 
the nonreferral of Avallon, I shall dismiss this allegation.
 
C
ONCLUSIONS OF 
L
AW
 
1. 
The Parties to Contract are engaged in comme
rce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2. 
The Respondent has been at all material times hereto a l
a-
bor organization within the meaning of Section 2(2), (6), and 
(7) of the Act.
 
3. 
By the following actions, on about the dates set f
orth b
e-
low, the Respondent, in the operation of its exclusive hiring 
hall, has caused the respective employers, Parties to Contract, 
to encourage their employees to join or assist the Union, has 
been restraining and coercing employees in the exercise of th
e 
rights guaranteed in Section 7 of the Act in violation of Section 
8(b)(1)(A) of the Act, and has been attempting to cause and 
causing employers to discriminate against their employees in 
violation of Section 8(a)(3) of the Act, in violation of Section 
8(
b)(2) of the Act: 
 
(
a
)
 
Since January 1, 2008, making referrals of employees 
without regard to published rules, dated December 17, 2007, 
governing that process, and without maintaining records r
e-
gar
d
ing the operation of its referral system.
 
(b)
 
Since Januar
y 1, 2008, making referrals of employees 
without using objective criteria, and by using subjective criteria 
to favor certain users of its exclusive hiring hall.
 
(c
)
 
Since March 8, 2008, failing and refusing to refer the 
Charging Party, Denise Avallon, an 
employee within the mea
n-
ing of Section 2(3) of the Act, to employment with the Parties 
to Contract, for reasons other than the failure to tender the per
i-
odic dues and the initiation fees uniformly required for me
m-
bership in the Respondent.
 
4. 
The unfair la
bor practices found above, affect commerce 
within the meaning of Section 2(6) and (7) of the Act.
 
5. 
The Respondent did not violate the Act in any manner 
other than that specifically found herein.  
 
T
HE 
R
EMEDY
 
Counsels for the General Counsel, in their bri
ef, argue that 
the following remedy would be appropriate herein.  A cease
-
and
-
desist order requiring the Respondent to cease:  refusing to 
refer Avallon for arbitrary and invidious reasons; departing 
from its written rules governing the referral of drivers
; applying 
subjective criteria as the basis for referrals; and failing to refer 
members or nonmembers to work for arbitrary and invidious 
reasons.  Additionally, the General Counsel seeks an affirm
a-
 TEAMSTERS 
LOCAL 
25
 
69
 
tive order requiring the Respondent to make the Charging P
a
r-
ty, Denise Avallon whole, with interest compounded on a qua
r-
terly basis for the Respondent

s refusal to refer her to emplo
y-
ment after March 8, 2008, and to post an appropriate notice.  
While, counsels for the General Counsel, argue that the R
e-
spondent sh
ould be ordered to make the Charging Party whole
, 
they do not argue that a make
-
whole remedy should be exten
d-
ed to anybody else.
 
The Respondent, in its counsels

 
brief, argues that even if the 
Respondent is found to have violated the Act vis
-
à
-
vis Avallon,
 
as al
leged in the complaint, no make
-
whole or backpay remedy 
should be ordered.  In this respect, the Respondent argues that 
its current written referral rules, in effect since 2007, require a 
driver to possess a CDL (commercial driver

s license) to be 
in
cluded on the casual list, and that Avallon, admittedly, did not 
possess such a license.  In this respect, the Respondent co
n-
cedes that it allowed Avallon, and others, placement on the 
casual list, even without a CDL, but that these exceptions were 
informa
l in nature, and not codified by the Union

s rules.  Thus, 
the Respondent argues, any backpay order to Avallon would 
force the Union to violate its own referral rules.  
 
In
 
the circumstances herein, make
-
whole orders have been 
repeatedly imposed as the app
ropriate remedy by the Board.  
Indeed, as stated by the Board in 
Stage Employees IATSE
 
Local
 
720
 
(AVW Audio Visual, Inc.
), 352 NLRB 29, 32 (2008), 

A
l-
most without exception, the remedy ordered by the Board for 
unlawful refusals to refer employees from excl
usive hiring halls 
has been, and is, that 

the union shall make [the employee] 
whole for any loss of earnings and benefits sustained by him as 
a result of the union

s failure and refusal to refer him for e
m-
ployment.

 
(
C
itation omitted
.
)  The purpose of a m
ake whole 
remedy is, to the extent possible, to put the victim of the unfair 
labor practice in the same position he/she would have been in if 
the unfair labor practice had never have occurred.  
Contractor 
Services, Inc.,
 
351 NLRB 33, 35 (2007). 
 
Here, the 
Union was allowing drivers without CDL licenses 
placement on the casual lists.  Further, as found, even drivers 
not included on any of the Union

s lists were referred by TCs to 
jobs.  By its failure to refer Avallon, in violation of the law, the 
Union depr
ived Avallon of income and benefits she would have 
earned but for the Union

s transgressions.  As set forth above, 
in such situations, almost without exception, the Board imposes 
its traditional make whole remedy.  
 
Said remedy does not require that the Un
ion violate its rules, 
but simply takes into account the Union

s violation of the Act, 
and the real world impact such had on the Charging Party.  
Simply put, if the Union had not violated the Act as found her
e-
in, Avallon would have been referred to jobs, a
nd would have 
earned wages and benefits.  I, thus, find the Union

s argument 
here, to the effect that since it was violating its own rules at the 
time of the unfair labor practices, such violation insulates the 
Union from an otherw
ise appropriate make
-
whol
e remedy, to 
be unpersuasive.  
 
Under these circumstances, I find that the Board

make
-
whole remedy in such cases is appropriate.  I, thus, re
c-
ommend that the Union shall make Denise Avallon whole for 
any loss of earnings and benefits sustaine
d by her as a result of 
the Union

s failure and refusal to refer her for employment. 
 
See 
F. W. Woolworth Co.
, 90 NLRB 289 (1950)
.  Backpay and 
benefits shall be with interest as computed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987)
. 
 
Inasmuch as there is no 
evidence that any individual, other than Avallon, was affected 
by
 
the Union

s violations, as no other individual was named in 
the complaint, and as the counsels for the General Counsel 
mentioned no other individuals at trial or in brief, and do not 
argue in
 
brief or otherwise that a make
-
whole remedy should 
extend beyon
d Avallon,
59
 
 
I shall limit said remedy to the 
Charging Party.
 
I further conclude that the balance of the remedy sought by 
the General Counsel, with one exception, is the traditional 
Board
-
imposed remedy for violations such as those found her
e-
in, and will 
so order.  However, as to the General Counsel

s 
argument seeking interest compounded on a quarterly basis as 
part of the remedy, I decline to so order.  In several recent ca
s-
es, the Board has declined to change its current method of ca
l-
culating interest, a
nd I am bound by Board prece
dent.  See
 
Transportation Solutions, Inc.,
 
355 NLRB 
136
 
fn. 6
 
(2010)
.  
 
[Recommended 
Order 
omitted from publication.]
 
                                        
                  
 
59
 
Indeed, in the remedy se
ction of their brief, counsels for the Ge
n-
eral Counsel, in arguing for a make whole remedy for Avallon, do not 
argue for a make
-
whole remedy beyond Avallon.
 
 
